1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10                                         WESTERN DIVISION
11

12   AMBER J. C.,                               )   No. CV 20-4851-ODW (PLA)
                                                )
13                       Plaintiff,             )   ORDER ACCEPTING MAGISTRATE
                                                )   JUDGE’S REPORT AND
14                  v.                          )   RECOMMENDATION
                                                )
15   ANDREW M. SAUL, COMMISSIONER               )
     OF SOCIAL SECURITY                         )
16   ADMINISTRATION,                            )
                                                )
17                        Defendant.            )
                                                )
18

19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the other records and
20   files herein, the Magistrate Judge’s Report and Recommendation, defendant’s Objections to the
21   Report and Recommendation, and plaintiff’s response to defendant’s Objections. The Court
22   accepts the recommendations of the Magistrate Judge.
23         ACCORDINGLY, IT IS ORDERED:
24         1.     The Report and Recommendation is accepted.
25         2.     The decision of the Administrative Law Judge is reversed and the matter is
26                remanded for further proceedings consistent with the Report and Recommendation.
27

28
1         3.   Judgment shall be entered consistent with the Order.
2         4.   The clerk shall serve this Order and the Judgment on all counsel or parties of
3              record.
4

5           -XO\
     DATED: _____________                   ________________________________________
                                            _______________
                                                          _____
                                                           __ _____
                                                           __      __
                                                                    __________________
                                                  HONORABLE
                                                  HONORABL     OTIS
                                                            LE O TIS
                                                                   S D. WRIGHT, II
6                                                UNITED STA
                                                         STATES
                                                           ATES   DISTRICT
                                                               S DI
                                                                  D STRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               2
